Sn the Missourt Court of Appeals
Castern District

DIVISION FOUR
STATE OF MISSOURI, ) No. ED106042
)
Respondent, ) Appeal from the Circuit Court
) of Warren County
VS. }
} Honorable Wesley C. Dalton
DANIEL MOTT, )
)
Appellant. ) FILED: February 26, 2019

Appellant was convicted of the Class C felony of possession of a controlled substance in
violation of section 195.202 RSMo (Cum. Supp. 2011). Appellant was sentenced on October 18,
2017 to serve a term of twelve years in the Missouri Department of Corrections. Appellant’s
conviction was affirmed by this Court on December 11, 2018, but before the mandate issued,
Counsel for Appellant filed a copy of Appellant’s death certificate showing Appellant died on
October 27, 2018.

Missouri courts have long recognized the doctrine of abatement ab initio, which
maintains that in criminal cases, “the death of the defendant pending an appeal from a judgment
of conviction abates the prosecution or cause of action entirely.” State ex rel. Scott v. Cox, 243
S.W. 144, 145 (Mo. 1922). See also State v. West, 630 S.W.2d 271 (Mo. App. S.D. 1982).

 

When an appeliant dies prior to his appeal becoming final, we are required to remand the case to

 
the circuit court to dismiss the underlying action. State v. Raulerson, 534 §.W.3d 921, 921 (Mo.
App. W.D. 2017); State v. Benitez, 412 S.W.3d 451, 452 (Mo. App. 8.D, 2013).
Accordingly, we withdraw our order and memorandum, filed December 11, 2018, and

remand this matter to the circuit court to dismiss the underlying criminal case.

fest 5S. ODENWALD, Presiding Judge

Gary M. Gaertner, Jr., J., concurs,
Colleen Dolan, J., concurs.